EXHIBIT A-2 FORM OF KEYSPAN NEW ENGLAND, INC. BY-LAWS ARTICLE I OFFICES Section 1.The registered office shall be in the City of Wilmington, County of New Castle, State of Delaware. Section 2.The corporation may also have offices at such other places both within and without the State of Delaware as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 1.All meetings of the stockholders for the election of directors shall be held in the City of Boston, Commonwealth of Massachusetts, at such place as may be fixed from time to time by the board of directors or at such other places either within or without the Commonwealth of Massachusetts as shall be designated from time to time by the board of directors and stated in the notice of the meeting. Section 2.Annual meetings of stockholders, commencing with the year 2002, shall be held at such date and time as shall be designated from time to time by the board of directors and stated in the notice of the meeting, at which the stockholders shall elect by a plurality vote a board of directors, and transact such other business as may properly be brought before the meeting. Section 3.Written notice of the annual meeting stating the place, date and hour of the meeting shall be given to each stockholder entitled to vote at such meeting not less than ten nor more than sixty days before the date of the meeting. Section 4.The officer who has charge of the stock ledger of the corporation shall prepare and make, at least ten days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder.
